Citation Nr: 1009266	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 
1971.  He died in December 2002.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for the 
cause of the Veteran's death.  

The appellant testified at a July 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

In a November 2007 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In July 2008, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a July 2008 Joint Motion.   
The case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The certificate of 
death lists the immediate cause of death as a left parietal 
glioblastoma multiforme.

2.  The medical evidence of record demonstrates that a left 
parietal glioblastoma multiforme resulted in the Veteran's 
death.

3.  The Veteran's left parietal glioblastoma multiform is not 
etiologically related to active service or to herbicide 
exposure in service.

4.  In a July 2004 rating decision, service connection was 
established for diabetes mellitus, evaluated as 20 percent 
disabling, cataracts with aphakia, evaluated as 30 percent 
disabling, and coronary artery disease, evaluated as 10 
percent disabling, with a combined 50 percent evaluation, for 
purposes of accrued benefits.  

5.  The Veteran's service-connected disabilities, to include 
diabetes mellitus, were not an immediate or underlying cause 
of the Veteran's death and did not contribute substantially 
or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court or CAVC) held that proper VCAA notice 
for dependency and indemnity compensation (DIC) claims must 
also include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

In an April 2004 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  The April 2004 
letter informed the appellant of the conditions for which the 
Veteran was service-connected for, and provided an 
explanation of the evidence and information required to 
substantiate her DIC claim based on both a previously 
service-connected condition, and on a condition not yet 
service-connected in accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date prior to the initial rating decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes in that regard, that disability ratings are not 
applicable to Dependency and Indemnity Compensation (DIC) 
claims and no effective date is to be assigned in light of 
the Board's decision this date.  Thus, the Board finds that 
any notice failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Veteran's service treatment records, certificate of 
death, private treatment records, a Board hearing transcript, 
statements in support of the appellant's claim, a private 
medical opinion, and an independent medical expert (IME) 
opinion have been associated with the claims file.  VA has 
provided the appellant with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant and her representative 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No additional 
medical evidence has been identified.  The Board finds 
therefore, that its duty to assist the appellant in obtaining 
medical evidence has been satisfied.  

The Board notes that in accordance with a July 2008 Joint 
Motion for Remand, a medical expert opinion was requested to 
address the etiology of the Veteran's cause of death.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide an examination or obtain an opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the IME opinion 
obtained in this case is adequate as it was conducted by an 
independent specialist in internal medicine; was predicated 
on a review of the claims folder and medical records 
contained therein; contains a description of the history of 
the disability at issue; cites relevant medical literature; 
and provides a clear medical opinion based on an analysis of 
the medical literature and medical evidence of record.  The 
IME opinion included a comprehensive statement of reasons and 
bases for that opinion and fully addresses statements 
provided in a private medical opinion.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a medical examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  


B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including malignant tumors of the brain, 
spinal cord, or peripheral nerves, may be presumed to have 
been incurred or aggravated during service if such diseases 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2009).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2009).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

The Veteran's certificate of death shows that he died in 
December 2002 as a result of a left parietal glioblastoma 
multiforme with an approximate onset of four and a half 
months prior.  No other significant conditions were listed as 
contributing to death.

In a July 2007 Board hearing testimony, the appellant 
contends that the Veteran's cause of death is due to exposure 
to Agent Orange in service.  The appellant also contends that 
presumptive service connection is warranted for malignant 
tumors of the brain, and that the Veteran's service-connected 
diabetes may have contributed to his death.  

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2009). 

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).  However, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veterans 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  It 
was noted that in this report, NAS found two health outcomes 
that were deemed consistent in not showing a positive 
association between them and any magnitude of exposure to 
herbicides.  Those health outcomes that met the "no 
association" category were: gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum), and brain 
tumors.  The Secretary determined that a positive association 
between exposure to herbicides and gastrointestinal tract 
tumors did not exist.  The Secretary also reiterated that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The Board notes that in the "Veterans and Agent Orange: 
Update 2006", the committee again concluded that there was 
limited or suggestive evidence of no association between 
exposure to the compounds of interest and brain cancer.  In 
the most recent "Veterans and Agent Orange: Update 2008", on 
the basis of the epidemiologic evidence from new and 
previously reported studies of populations with potential 
exposure to the chemicals of interest, the committee 
concludes that there is inadequate or insufficient evidence 
to determine whether there is an association between exposure 
to the chemicals of interest and brain cancer and other 
nervous system cancers.

The Veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  In the present case, the 
Secretary of Veterans Affairs has determined, based the NAS 
Update 2004, that a positive association between exposure to 
herbicides and brain tumors does not exist.  See 72 Fed. Reg. 
32,395 (June 12, 2007).  An updated report from NAS in 2008 
shows that there is inadequate or insufficient evidence to 
determine whether there is an association between exposure to 
herbicides and brain cancer.  As the Veteran's cause of death 
is not included in the above-indicated diseases associated 
with exposure to an herbicide agent, presumptive service 
connection is not warranted.  

The appellant has also contended that presumptive service 
connection is warranted for malignant tumors of the brain.  A 
malignant tumor of the brain is a chronic disease under 38 
C.F.R. §§ 3.307 and 3.309; however, the presumption of 
service connection only applies if it becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007) (emphasis added).  Service 
medical records, to include July 1969 enlistment and July 
1971 separation examinations, contain no complaints, 
diagnoses, or treatment relating to a brain tumor in service.  
There is no indication that the Veteran had a brain tumor 
within one year of separation from service.  Thus, the 
presumption of service connection does not apply.

As noted, even though presumptive service connection is not 
warranted in this case, the appellant is not precluded from 
establishing service connection a diagnosed disability with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The earliest medical evidence of a brain tumor was in 
September 2002.  Private treatment records from Associates in 
Pathology show that the Veteran had a brain tumor biopsy on 
September 2002.  He was diagnosed with high-grade malignant 
glioma, Grade 4, glioblastoma multiforme.  The Veteran's 
death certificate indicates that the Veteran's brain tumor 
had its onset four and a half months prior to his death in 
2002.  

In a July 2004 rating decision, service connection was 
established for diabetes mellitus, evaluated as 20 percent 
disabling, cataracts with aphakia, evaluated as 30 percent 
disabling, and coronary artery disease, evaluated as 10 
percent disabling, with a combined 50 percent evaluation, for 
purposes of accrued benefits.  The appellant contended during 
the July 2007 Board hearing that the Veteran's service-
connected diabetes mellitus contributed to the Veteran's 
cause of death.  

Private treatment records dated from 1995 to 2002 show that 
the Veteran was being treated for diabetes mellitus.  In a 
May 2005 letter, Dr. W.M.B. stated that he operated on the 
Veteran in September 2002 for treatment of a malignant brain 
tumor (glioblastoma).  The Veteran died of a rapid recurrence 
three months later.  Dr. W.M.B. stated that the Veteran was 
known to have insulin dependent diabetes mellitus at the time 
of his surgery and that this may have contributed to his 
early demise.  

Although Dr. W.M.B. indicates that diabetes mellitus may have 
contributed to the Veteran's early demise, the Board finds 
that the opinion is too speculative to establish service 
connection for the Veteran's cause of death.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, this opinion is insufficient 
evidence of a nexus or relationship between the Veteran's 
cause of death and his service-connected diabetes mellitus.  

The appellant and her representative contend that the 
Veteran's cause of death is due to exposure to Agent Orange 
or other herbicides in service.  The appellant additionally 
contends that the Veteran's service-connected diabetes 
mellitus may have contributed to his death.  The CAVC, 
pursuant to a Joint Motion for Remand, returned this case to 
the Board to address these medical questions.

Subsequently the appellant submitted an April 2009 private 
opinion from Dr. P.C. in support of her claim.  Dr. P.C. stated 
that the Veteran's glioblastoma of the brain is at least as 
likely as not a result of his in-service Agent Orange exposure.  
He based his opinion, in part, on a review of medical literature 
on the topic.  These studies included research between the 
prevalence of brain cancers and environmental exposures including 
certain occupations as well as herbicide exposure through farming 
or the agricultural industry.  Dr. P.C. also noted that TCDD had 
been shown to cause cancer in laboratory animals at a variety of 
sites.  Dr. P.C. concluded that "[i]f TCDD has similar effects 
on cell regulation in humans, it is plausible that is could have 
an effect on human cancer incidence as well."  Citations to the 
referenced medical literature are provided in Dr. P.C.'s opinion.  
The Board notes that Dr. P.C. provided no comment on the studies 
reviewed by NAS in making its determination.

In accordance with the Joint Motion for Remand instructions, and 
in light of the evidence conflicting evidence presented by the 
NAS reports discussed above and the studies cited by Dr. P.C.; 
the Board requested an expert medical opinion to resolve the 
following questions:

1.  Is it at least as likely as not that the Veteran's fatal 
glioblastoma multiforme was etiologically related to the 
Veteran's military service to include exposure to Agent Orange or 
other herbicides in service?  

2.  Is it at least as likely as not that the Veteran's diabetes 
mellitus contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death?    

A November 2009 independent medical expert (IME) opinion was 
provided by a Professor of Internal Medicine, and Director of 
the Division of General Internal Medicine at the at the 
University of Iowa Carver College of Medicine.  The IME also 
noted that he had fellowship training in clinical research 
methods and critical analysis of medical literature.  The IME 
opinion was based on a review of the Veteran's medical and 
military record, as well as relevant medical literature.  

In response to the first question presented above, the IME 
stated:

[I]t is important to note that there is a robust medical 
literature that has examined potential causal 
associations between exposure to Agent Orange and other 
herbicides and the development of cancers of the brain, 
of which glioblastoma multiforme has the worst 
prognosis.  The best available summary of this 
literature is found in the reports produced in the 
Institute of Medicine entitled Veterans and Agent 
Orange.  These reports have been regularly updated.  The 
most recent version is the 2008 Update [1].   

The 2008 Updated noted that, "the only well-established 
environmental risk factor for brain tumors is exposure 
to high doses of ionizing radiation," and that "the 
causes of most cancers of the brain and nervous system 
are not known."

Table 6-37 in the 2008 update provides a comprehensive 
summary of the results of the numerous studies that have 
examined relationships between herbicide exposure and 
brain cancer in Vietnam-era veterans . . . In coming to 
a conclusion about the likelihood that herbicide 
exposure causes glioblastoma multiforme and other brain 
cancers, it is important to review as much of the 
medical literature as possible.  Failure to do so and 
only cite selected studies may lead to an erroneous 
conclusion.  

The IME went on to discuss specific findings demonstrated in 
the aforementioned studies.  The specific statistics shown 
led the IME to conclude that the preponderance of the 
evidence indicates that individuals with occupational and 
environmental exposures to herbicides do not develop brain 
cancer at higher rates.  The IME noted that the 2008 
Institute of Medicine report examined a large number of 
studies, over 60.  Because of the nature of probability and 
the principals of statistics, he stated that one would expect 
at least one in 20 studies to find a statistically 
significant difference in rates of cancer in exposed and 
unexposed individuals based on chance alone.  The IME, thus 
stated, based solely on chance occurrences, at least three of 
the studies in the Institute of Medicine would be expected to 
show a statistically significant difference in the risk of 
brain cancer, even if no such relationship existed.  

The IME also addressed the medical evidence cited by Dr. P.C. 
in rendering his opinion.  He noted that the cited study by 
Zheng, et. al. was a case-control study that examined 
relationships between a number of occupations and the 
development of brain cancer.  In further reviewing this 
study, the IME found that the evidence for the association 
noted by Dr. P.C. was not clear.  The IME noted, for example, 
that the odds of developing brain cancer in individuals with 
military service (1.8) were not statistically significant.  
The IME also noted that this study did not differentiate 
Vietnam era veterans from other veterans and did not 
specifically examine the risk of brain cancer in individuals 
with herbicide exposure.  Thus, the IME stated, that he did 
not believe that this study provided evidence of an 
association between herbicide exposure and brain cancer in 
veterans.  

None of the other studies cited by Dr. P.C. directly compared 
the risk of brain cancer in individuals with and without 
herbicide exposure, or examined associations between levels 
of herbicide exposure and brain cancer rates.  Thus, the IME 
stated that he did not believe that the studies cited by Dr. 
P.C. established associations between brain cancer and 
herbicide exposure in individuals in other occupation.  

The IME also addressed other arguments presented by Dr. P.C. 

In addition, Dr. P.C. noted that "TCCD has been shown 
to cause cancer in laboratory animals at a variety of 
sites."  In contrast, the 2008 Institute of Medicine 
report states that, "no animal studies have reported an 
association between exposure to the compounds of 
interest and brain cancer."  

Lastly, that it is important to note that Dr. P.C.'s 
report does not directly review the studies cited in the 
Institute of Medicine reports, which, in my opinion, 
have been the most meticulous efforts to examine 
associations between herbicide exposure and brain cancer 
in veterans and in individuals with environmental and 
occupational exposures to herbicides.

Based on the above analysis of the medical literature, and 
his review of evidence cited by Dr. P.C., the IME stated that 
he did not conclude that it is at least as likely as not that 
the Veteran's fatal glioblastoma multiforme was etiologically 
related to his military service. 

In response to the second question presented above, the IME 
stated:

The material provided, including the Veteran's death 
certificate indicates that the Veteran died as a result 
of an aggressive glioblastoma multiforme that appeared 
to originate in the left parietal lobe of the brain.  
There is no evidence in the medical literature that 
diabetes increases the risk of developing this tumor.  
While a recent study found that hyperglycemia following 
surgery for brain cancer was independently associated 
with lower survival, the presence of diabetes alone was 
not associated with lower survival.  Thus, there is no 
evidence in the medical literature to indicate that the 
Veteran's diabetes led to the development of his tumor 
or directly decreased his survival.  

The IME stated that information in the medical records 
submitted provided no evidence that the Veteran's diabetes 
affected the treatment he received, nor did it aid or lend 
assistance to the production of death.  He did note that the 
medical records did not include records of medical care 
received by the Veteran following his surgery and preceding 
his death.  Nonetheless, the IME stated, based on his 
analysis of the medical literature and the available medical 
records, "I do not conclude that it is at least as likely as 
not that the above named Veteran's diabetes contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death."  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the November 2009 IME opinion 
clearly provides the most probative evidence of record with 
respect to the Veteran's diagnosed cause of death and the 
etiology of such.  The medical evidence and medical 
literature discussed by the examiner was factually accurate.  
The IME provided a clear opinion, based on a most pertinent 
medical literature with respect to examining associations 
between herbicide exposure and brain cancer.  He provided 
sound reasoning for his conclusions.  The IME also directly 
addressed Dr. P.C.'s statements, as well as his cited 
references; finding after a review of these studies that (1) 
the few medical studies cited by Dr. P.C. did not adequately 
represent the vast amount of medical studies addressing the 
incidence of brain cancer and its correlation to herbicide 
exposure, (2) medical studies cited by Dr. P.C. did not in 
fact establish positive  associations between brain cancer 
and herbicide exposure in individuals, and (3)  Dr. P.C. 
failed to address studies cited in the Institute of Medicine 
reports, which encompasses over 60 individual studies and 
represent the most meticulous efforts to examine associations 
between herbicide exposure and brain cancer.  In light of the 
foregoing, the Board that finds that the IME opinion is of 
much greater probative value than Dr. P.C.'s in addressing 
the etiology of the Veteran's cause of death.  

In addressing whether the Veteran's service-connected 
diabetes mellitus contributed to the Veteran's cause of 
death, the IME's opinion is clear and is supported by a 
review of the relevant medical evidence and medical 
literature on the issue.  The Board finds that this opinion 
outweighs Dr. W.M.B.'s opinion, which simply indicates that 
diabetes mellitus may have contributed to the Veteran's early 
demise.

Based on the November 2009 IME opinion, the Board finds that 
the Veteran's cause of death, identified as left parietal 
glioblastoma multiforme, was not incurred in service, and is 
not etiologically related to herbicide exposure in service.  
Based on the November 2009 IME opinion, the Board finds that 
the Veteran's diabetes mellitus did not contribute 
substantially or materially to cause death.  

In making this determination, the Board has considered 
statements made by the appellant in support of her claim, 
including statements and contentions made during a July 2007 
Board hearing.  In this regard, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

In the present case, the Board finds that determinative issue 
on appeal is one of medical causation; thus, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In light of the competent medical evidence 
on the issue of causation presented in the IME opinion 
discussed above, the Board finds that the appellant's 
assertions in that respect are of little probative value.  

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Conclusion

The medical evidence of record demonstrates that the Veteran 
died of left parietal glioblastoma multiforme; his fatal 
glioblastoma multiforme is not shown to be etiologically 
related to active service or to Agent Orange exposure in 
service.  The Veteran's service-connected disabilities, to 
include diabetes mellitus, were not an immediate or 
underlying cause of the Veteran's death and did not 
contribute substantially or materially to cause his death.  
Therefore, the Board concludes the preponderance of the 
evidence is against the appellant's claims.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


